DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; 10-20 are withdrawn.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 11/10/2021.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are moot in view of the Examiner’s Amendments to place the application in condition for allowance. The rejections are withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Jefferies on 12/15/2021.

The application has been amended as follows: 
The claims are amended as follows:
Claim 1 (Currently Amended) A self-calibrating sweat sensor device comprising: 
a sweat sensor module that includes a sensor, the sweat sensor module having a surface adapted to contact skin of a subject during subject sweat sensing; and
a calibration module removably affixed to the surface of the sweat sensor module that is adapted to contact skin of the subject during subject sweat sensing, the calibration module having a housing that forms a reservoir and defines an aperture, the aperture being adjacent the sensor in the sensor module when the calibration module is removably affixed to said surface, the reservoir having a first portion separated from a second portion by a rupturable membrane, wherein the rupturable membrane is initially in a non-ruptured state when the calibration module is removably affixed to the sweat sensor module, wherein said surface of the sweat sensing module remains external to the calibration module in the non-ruptured state and in a ruptured state of the rupturable membrane, and wherein the first portion in communication with the aperture and the second portion including at least one calibration medium.

Claims 10-20 (Canceled)

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches similar features to the instant invention as presented in the record, but the art of record does not teach, suggest, or make reasonably obvious the combined features of claim 1 as presented in the Examiner’s Amendments in line with applicant’s arguments submitted on 11/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791